Citation Nr: 0818789	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for mild chronic anterior cruciate ligament 
insufficiency of the right knee. 

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease, left knee, status 
post partial meniscectomy for bucket handle tear lateral 
meniscus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1978 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.  The veteran testified 
before the undersigned at the RO in June 2007.  The 
transcript was included in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he received treatment and an 
evaluation of his service-connected disabilities in June 2007 
at the VA.  The record shows VA treatment reports after 
January 2007, including a June 2007 examination of the knees.  

The veteran also testified that his symptomatology associated 
with his knees had worsened since his April 2005 VA 
examination.  Specifically, he indicated that the torn 
cartilage of his left knee bothers him more now than two 
years ago and he has increasing difficulty flexing his knee.  
(T. 7-8).  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  Thus, the matter must be remanded for a new VA 
examination.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
altered the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as they pertain to increased rating 
claims.  On remand the RO should provide corrective notice in 
accordance with Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
increased rating claims, to include the 
following:

a.  Evidence of the current worsening or 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life;

b.  General notice of the requirements of 
the applicable Diagnostic Code in the 
event that the claimant is rated under a 
Diagnostic Code that contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
notable worsening or increase in severity 
of the disability and the effect of that 
worsening on the claimant's employment and 
daily life (such as a specific measurement 
or test result);

c.  Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100%, depending on the disability 
involved, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and

d.	Examples of the types of medical and 
lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation. 

2.  Copies of any additional VAMC 
treatment records involving the left and 
right knees in Jackson, Mississippi since 
January 2007 should be obtained and 
associated with the claims folder.    

3.  After securing any additional records, 
the veteran should be scheduled for an 
orthopedic examinations of the service-
connected knees at an appropriate VA 
medical facility.  The entire claims file 
must be made available to and reviewed by 
the physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should report all clinical 
findings in detail, to include reporting 
range of motion of the veteran's knees (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination; and whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

Loss of motion, whether clinically shown, 
or estimated based on functional 
impairment, should be described for both 
flexion and extension.  The examiner 
should set forth all examination findings, 
along with the complete rationale for the 
opinions expressed.

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



